DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, 25 – 29, 33, and 36 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regard to claims 22 and 40, the frame (310, 410, 510) is shown in various figures, but is never shown to be inverted toward the downstream side of the main filter. 
	In regard to claim 23, similarly, none of the figures show the front surface of the frame extending into the interior of the main filter and there is no mention of this in the specification. 
	In regard to claim 25, the present application discloses a frame coupled to the main filter. There is no disclosure, however, that the frame is removably from the main filter. 
	In regard to claims 26 and 38, as discussed in paragraph [0053], the present application discloses coupling the frame to the main filter with a friction fit. There is no disclosure or evidence that such a fit forms a removable coupling. 
	In regard to claims 27 and 39, as discussed above, there is no disclosure in the present application for a removable coupling between the frame and the main filter. Further, there is no disclosure in the present application of a coupling using at least one tab. 
	In regard to claims 28 and 36, there is no disclosure in the present application of the front surface of the frame being configured to restrict airflow into the interior of the main filter. Based on the structure of the frame shown in the figures, there is no indication that such a feature would be inherent. 
	In regard to claims 29 and 37, there is no disclosure in the present application of the front surface of the frame being configured to collect particulate in the airflow. Based on the structure of the frame shown in the figures, there is no indication that such a feature would be inherent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the front frame" in lines 11 – 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the front frame” will be treated as “the frame. Claims 22 – 34 depend from claim 21 and are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21, 24, 30 – 32, 34, and 35 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US Patent Application Publication No. 2014/0237957 to Kohn et al. (hereinafter referred to as Kohn).
	In regard to claims 21 and 35, as shown in figures 1 and 2a, Kohn discloses a filter assembly (100) having a main filter (101). The main filter has an upstream side and a downstream side through which air is configured to flow. The main filter is shown to have at least one sidewall comprising filter media that extends between the upstream side and the downstream side. The end portion (103) forms a back wall comprising filter media and is disposed at the downstream side of the main filter. The back wall and the at least one sidewall define an interior of the main filter. An upstream opening (102) is defined by the upstream side of the main filter in communication with the interior of the main filter. A frame (110) is coupled to the main filter (101) adjacent the upstream side of the main filter. The frame (110) includes a front surface extending inward from a perimeter of the frame. The front surface is shown to define an aperture in communication with the interior of the main filter and configured to allow air to flow therethrough and into the interior of the main filter. 
	In regard to claim 24, as shown in figures 1 and 2a, the aperture of the frame (11) is at a central location of the front surface. 
	In regard to claim 30, as discussed in paragraph [0057], the frame (110) can be made from materials that are different from the filtering media of the main filter. 

	In regard to claim 32, the aperture in the frame (110) can be considered to be sized to comply with requirements of a spray booth as this is directed to the intended usage of the filter assembly and does not require a specific structure. 
	In regard to claim 34, as shown in figures 1 and 2a, the aperture of the frame has a rectangular shape. 

Claims 21, 23 – 28, 30, 32 – 36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,204,392 to Schwab (hereinafter referred to as Schwab).
	In regard to claims 21 and 35, Schwab discloses a filter assembly (F), as best shown in figures 1 and 4. The filter assembly (F) has a main filter with an upstream side and a downstream side through which air is configured to flow. The main filter includes at least one sidewall (2, 6) comprising filter media and extending between the upstream side and the downstream side. As shown in figure 4, the pocket (22) defines a back wall having filter media and disposed at the downstream side of the main filter. The back wall and the at least one sidewall (2, 6) define an interior of the main filter. An upstream opening is shown to be defined by the upstream side of the main filter in communication with the interior of the main filter. A frame (8) is coupled to the main filter adjacent the upstream side of the main filter. The frame includes a front surface extending inward from a perimeter of the frame. The front surface defines an aperture in communication 
	In regard to claim 23, as shown in figures 2 and 4, the front surface of the frame (8) extends into the interior of the main filter.
	In regard to claim 24, as shown in figure 1, the aperture of the frame (8) is at a central location of the front surface. 
	In regard to claims 25 – 27 and 38 – 39, as shown in figure 1, the frame is removably coupled to the main filter using clips (16). One of the clips (16) can also be considered to be a “tab”, as broadly recited in claim 27. The clips hold the frame onto the main filter by friction. 
	In regard to claims 28 and 36, the legs (10) form the front surface of the frame (8) and can be considered to be capable of restricting airflow into the interior of the main filter, as broadly recited in the claim, as they extend inwardly into the interior of the main filter. 
	In regard to claim 30, as discussed in column 2 lines 52 – 54, the frame (8) can be made from materials that are different from the filtering media of the main filter.
	In regard to claim 32, the aperture in the frame (8) can be considered to be sized to comply with requirements of a spray booth as this is directed to the intended usage of the filter assembly and does not require a specific structure.
	In regard to claim 33, as best shown in figure 2, the aperture of the frame (8) is disposed within the interior of the main filter. 
	In regard to claim 34, as shown in figure 1, the aperture of the frame (8) has a rectangular shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773